           Case 2:19-cr-00239-RFB-EJY Document 37 Filed 11/29/20 Page 1 of 2




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13877
 4   411 E. Bonneville Ave.
     Las Vegas, Nevada 89101
 5   (702) 388-6577
     Erin_Gettel@fd.org
 6
 7                                 UNITED STATES DISTRICT COURT

 8                                      DISTRICT OF NEVADA

 9
     United States of America,                            Case No. 2:19-cr-00239-RFB-EJY
10
                      Plaintiff,                          First Stipulation to Continue
11                                                        Sentencing Hearing
             v.
12
     Fabian Juarez,
13
                      Defendant.
14
15           The parties jointly request that the Court vacate the December 1, 2020, sentencing
16   hearing and continue it for at least 30 days because:
17           1.       Defense counsel needs additional time to prepare for the sentencing hearing;
18   and
19           2.       Mr. Juarez is not in custody and agrees to the continuance.
20
21           DATED: November 25, 2020.
22         Rene L. Valladares                                Nicholas A. Trutanich
           Federal Public Defender                           United States Attorney
23
24        /s/ Erin Gettel                                   /s/ Simon Kung
      By:____________________________                  By:_____________________________
25       Erin Gettel                                      Simon Kung
        Assistant Federal Public Defender                 Assistant United States Attorney
26      Counsel for Robert Ondrick                        Counsel for United States
         Case 2:19-cr-00239-RFB-EJY Document 37 Filed 11/29/20 Page 2 of 2




 1                                 UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     United States of America,                              Case No. 2:19-cr-00239-RFB-EJY
 4
                      Plaintiff,                            Order Granting First Stipulation to
 5                                                          Continue Sentencing Hearing
            v.
 6
     Fabian Juarez,
 7
                      Defendant.
 8
 9
            Based on the pending stipulation of counsel, the Court finds that good cause exists to
10
     continue the sentencing hearing in order to allow defense counsel additional time to prepare for
11
     sentencing.
12
            IT IS THEREFORE ORDERED that the sentencing currently scheduled for December
13
                                                          January 12
     1, 2020, at 12:30 p.m., is vacated and continued to ____________,                  3:30
                                                                       2021, at ______ .m.        p
14
            DATED: November ______,
                             25     2020.
15
16
17
                                                  RICHARD F. BOULWARE, II
18                                                United States District Judge
19
20
21
22
23
24
25
26
                                                     2
